Name: Commission Implementing Regulation (EU) NoÃ 768/2013 of 8Ã August 2013 amending Regulation (EC) NoÃ 917/2004 on detailed rules to implement Council Regulation (EC) NoÃ 797/2004 on measures improving general conditions for the production and marketing of apiculture products
 Type: Implementing Regulation
 Subject Matter: EU finance;  agricultural activity;  accounting;  agricultural policy
 Date Published: nan

 9.8.2013 EN Official Journal of the European Union L 214/7 COMMISSION IMPLEMENTING REGULATION (EU) No 768/2013 of 8 August 2013 amending Regulation (EC) No 917/2004 on detailed rules to implement Council Regulation (EC) No 797/2004 on measures improving general conditions for the production and marketing of apiculture products THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 110 in conjunction with Article 4 thereof, Whereas: (1) Commission Regulation (EC) No 917/2004 (2) lays down provisions for the implementation of the national apiculture programmes provided for in Article 105 of Regulation (EC) No 1234/2007. According to Article 2(2) and (3) of Regulation (EC) No 917/2004, the apiculture programme measures laid down for every year of the three-year period shall be implemented by 31 August of the year to which they relate and payments shall be carried out during the annual exercise established from 16 October of the same year to 15 October of the following year. As a result, Member States cannot implement apiculture measures between 1 September of the year of the apiculture programme and 15 October of the same year. (2) In order to avoid the gap between the implementation and the funding of apiculture measures, the relevant dates need to be changed so that measures can be implemented all year round. (3) The Union financial contribution to national apiculture programmes is based on the bee census/number of hives in each Member State as set out in Annex I to Regulation (EC) No 917/2004. (4) In accordance with Article 109 of Regulation (EC) No 1234/2007, Member States submitted their national apiculture programmes and updated the numbers of hives as provided for in Article 1(a) of Regulation (EC) No 917/2004. The updated numbers of hives should be reflected in Annex I to Regulation (EC) No 917/2004. (5) Regulation (EC) No 917/2004 should therefore be amended accordingly. (6) The amendments provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation for Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 917/2004 is amended as follows: (1) in Article 2, paragraphs 2 and 3 are replaced by the following: 2. Each year of the apiculture programme ( apiculture year ) shall run for 12 consecutive months from 1 September until 31 August. 3. The apiculture programme measures laid down for each apiculture year shall be implemented in full within the apiculture year concerned. Payments related to measures implemented during each apiculture year shall be made within the 12-month period starting on 16 October of that apiculture year and ending on 15 October of the following year.; (2) Annex I is replaced by the text set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply as from the 2014 apiculture year starting on 1 September 2013. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 August 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 163, 30.4.2004, p. 83. ANNEX ANNEX I Member State Bee census Number of hives BE 107 800 BG 526 014 CZ 540 705 DK 150 000 DE 711 299 EE 41 400 IE 15 710 EL 1 584 206 ES 2 459 292 FR 1 636 000 HR 491 481 IT 1 316 774 CY 44 953 LV 83 801 LT 144 969 LU 7 804 HU 1 088 590 MT 3 142 NL 80 000 AT 376 485 PL 1 280 693 PT 566 793 RO 1 550 000 SI 167 000 SK 254 859 FI 50 000 SE 150 000 UK 274 000 EU 28 15 704 270